                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                         1:20CR354

                v.

KAREN MARIE JONES.

                                 FACTUAL BASIS

      NOW COMES the United States of America, by and through MatthewG.

T. Martin, United States Attorney for the Middle District of North

Carolina,and as a factual basis under Rule 11, Fed. R. Crim. P., states the

following:

      1.      From on or about December L,2012 and continuing until on or

about April 15,2OL7,KAREN MARIE JONES ("JONES") Iived in Durham

County, NorthCarolina.

      2.      From on or about December 1,2012 and continuing until on or

about April 15,2017, JONES and her co-conspirators worked together at

multiple business locations in Durham County, North Carolina. Starting in

2013, JONES owned and operated a tax return preparation businessnamed

"Jones and Stone Taxes," which was situated in Durham County, North

Carolina.

      3.     JONESand her co-conspiratorsworked as return preparers at

Jones and Stone Taxes.

                                       1




       Case 1:20-cr-00354-CCE Document 23 Filed 10/30/20 Page 1 of 5
      4.    From on or about December 1,,2Ol2 and continuing until on or

about April 15, 2017, in the Middle District of North Carolina, JONES, along

with her co-conspirators, did knowingly and unlawfully conspire, combine,

confederate, and agree together to defraud the United States for the purpose of

impeding, impairing, obstructing, and defeating the lawful Government

functions ofthe Internal Revenue Service ('IRS) in the ascertainment,

computation, assessment, and collection of revenue.

      5.    JONESknowingly and voluntarily joined the conspiracy to defraud

the United States by aiding and assisting clients in the preparation of false

U.S. Individual Income Tax Returns.

      6.    JONES, along with her co-conspirators, falsified items onthe

federal income tax returns of clients for the purpose of increasing income tax

refunds issued by the IRS to those clients. The false items on the returns

include, but are not limited to, false education credits, false income, and false

federal withholdings.

      7.    JONES, along with her co-conspirators, also falsifiedfederal

income tax returns of clients for the purpose of increasing income tax refunds

issued by the IRS to those clients by listing the names and social security

numbers offalse dependents on tax returns.



                                        2




       Case 1:20-cr-00354-CCE Document 23 Filed 10/30/20 Page 2 of 5
      8.    JONES, along with her co-conspirators, knew that her clients

were not entitled to claim those false credits or deductions.As a result of the

materially false tax returnsthey prepared, JONESand her co-conspirators

caused clients to underpay    their income taxes and/or to receive falsely inflated

tax refunds to which they were not entitled.

      9.    It was a part of the conspiracy that JONES, along with her

co-conspirators, kept a list of educational institutions and their corresponding

tax identification numbers to assist in creating tax returns with fraudulent

education credits.

      10. It was a part of the conspiracy that JONES, along with
aco-conspirator, used a third-party tax return preparer's electronic filing

identification number ('EFII\I') to electronically file false tax returns she

prepared for the 2016 tax year after her business's EFIN was suspended.

      11.   It was a part of the conspiracy that JONES, along with her

co-conspirators, would and did collect fees from clients for preparing their false

income tax returns.

      12.   JONES willfully aided and assisted in the preparation of the false

income tax returns as charged in Counts 2to 7 of the Indictment, knowing that

these income tax returns were false or fraudulent, and she did so in the Middle

District of North Carolina.




       Case 1:20-cr-00354-CCE Document 23 Filed 10/30/20 Page 3 of 5
      13.   From on or about December l,2OL2 and continuing until on or

about April 15,2017, JONES and her two co-conspirators caused the

preparation and presentation of approximately 1,388 tax returns for clients

under the business name of Jones and Stone Taxes. A majority of these tax

returns contained false material items, such as false education credits,

manipulated income to qualifi, for larger earned income tax credits, and false

dependents. Based on an analysis of the falsely claimed education credits,

the tax loss is approximately $1,264,493.

      14.   The actions of JONES recounted above were in all respects

voluntary, knowing, deliberate, and willful, and were not committed by

mistake, accident or any other innocent reason.

      By signing below, the parties stipulate that the following facts are true

and correct, and that, had the matter gone to trial, the United States would

have proven them beyond a reasonable doubt by competent and admissible

evidence.

                                    MATTHEW G.T. MARTIN
                                    United States Attorney


                                    TODD A. ELLINWOOD
                                    Assistant Chief, Tax Division

                                    KAVITHA BONDADA
                                    Trial Attorney, Tax Division



                                       4




       Case 1:20-cr-00354-CCE Document 23 Filed 10/30/20 Page 4 of 5
      After consulting with my attorney and pursuant to the plea agreement
entered into this day between KAREN MARIE JONES and the United States,
I hereby stipulate that the above Statement of Facts is true and accurate, and
that had the matter proceeded to trial, the United States would have proved
the same beyond a reasonable doubt.

out",   40u     r-7rlri.,ktz()
        XAREN MARIE
                    t
                        U
                               /'0/a s/d 0
                           JONES            '
        Defendant

      I am KAREN MARIE JONES'S attorney. I have carefully reviewed the
above Factual Basis with her. To my knowledge, her decision to stipulate to
these facts is an informed and voluntary one.

        .f' .g" € 0*,,p,- to/,nho
        GEoReEE.CRUMHrrr           lJcJ6 No 7676
        Attorney for the   Defendant




                                       5




         Case 1:20-cr-00354-CCE Document 23 Filed 10/30/20 Page 5 of 5
